          Case 3:20-cv-00985-KAD Document 37 Filed 12/07/20 Page 1 of 5




                                          4
                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


                                               :
 KENYA BROWN,                                  :
     Plaintiff,                                :          No. 3:20-cv-985 (KAD)
                                               :
         v.                                    :
                                               :
 ROLLIN COOK, et al.,                          :
      Defendants.                              :
                                               :


                 RULING ON MOTION TO SUPPLEMENT COMPLAINT

       Plaintiff, Kenya Brown (“Brown”), currently confined at Cheshire Correctional

Institution in Cheshire, Connecticut, filed this civil rights action pro se pursuant to 42 U.S.C. §

1983 against five defendants: Commissioner Cook, Dr. Richeson, APRN Caplin, APRN Broadly,

and Head Nurse Cruz. Upon initial review, the Court permitted the claims for deliberate

indifference to serious medical needs to proceed against defendants Caplin, Broadly, and Cruz

and dismissed all other claims. Doc. No. 8. Brown now seeks to file a supplemental complaint

to reassert dismissed claims, add a new defendant, and assert claims relating to incidents that

occurred after he commenced this action. For the following reasons, the motion is denied.

Standard of Review

       Rule 15(d) of the Federal Rules of Civil Procedure governs motions to file a

supplemental pleading. The district court may grant such a motion, in the exercise of its

discretion, upon “reasonable notice” and “on just terms.” A motion to supplement pleadings

under Rule 15(d) is properly filed when a party seeks to plead a “transaction, occurrence or event

that happened after the date of the pleading to be supplemented.” Id. “A trial court has broad
             Case 3:20-cv-00985-KAD Document 37 Filed 12/07/20 Page 2 of 5




discretion in determining whether to grant a motion to supplement under Rule 15(d).” Biosafe-

One, Inc. v. Hawks, 639 F. Supp. 2d 358, 370 (S.D.N.Y. 2009), aff’d 379 F. App’x 4 (2d Cir.

2010).

         A district court may grant permission to file a supplemental pleading under Rule 15(d),

when it determines that “the supplemental facts connect it to the original pleading.” See .”

Quaratino v. Tiffany & Co., 71 F.3d 58, 66 (2d Cir. 1995). Once that determination is made, the

district court should consider the following factors in deciding whether to grant a motion to

supplement: “undue delay, bad faith, dilatory tactics, undue prejudice to the opposing party or

futility.” Brown v. Department of Corr., No. 3:16-cv-376(MPS), 2017 WL 4679232, at *3 (D.

Conn. Oct. 18, 2017) (citations omitted).

Discussion

         The proposed supplemental complaint includes all claims from the original complaint and

also adds claims arising out of and related to Brown’s medical care following recent surgery.1

Specifically, Brown seeks to add a retaliation claim against previously unnamed Defendant Dr.

Richardo Ruiz2 and defendants Nurse Broadly and Nurse Cruz. He alleges the following facts in

support of this claim. Brown underwent a tonsillectomy on October 5, 2020. Am. Compl., Doc.




         1
            On initial review, the court dismissed Brown’s supervisory liability claims against defendants Cook and
Richeson and the claim for destruction of grievances against defendant Cruz. Doc. No. 8 at 7. The proposed
supplemental complaint does not include new allegations relating to these claims, which therefore remain dismissed
for the reasons stated in the Initial Review Order.
          2
            Brown identifies this defendant as Dr. Richardo Ruiz in his motion but lists Dr. Richard Cruz in the
caption of the amended complaint. He uses both names in his allegations. The court need not determine the correct
name of the proposed defendant as the motion to supplement is denied.
                                                         2
          Case 3:20-cv-00985-KAD Document 37 Filed 12/07/20 Page 3 of 5




No. 24-1 at 19, § M ¶¶ 1-2. He describes the results of the surgery as “two severed tonsils and

two 3 inch deep holes at the back of his throat (cut through the flesh).” Id. ¶ 23.

        On his release from the hospital, Brown received 5mg of Oxycodone. Id. ¶ 9. Upon his

return to the correctional facility that evening, a nurse assessed his condition and contacted the

on-call physician who ordered pain medication and ice bags for ten days. Id. ¶¶ 5-8. The

following night, Brown asked the third shift nurse for pain medication. Id. ¶ 11. She said he

would not receive that medication in the facility but would check in a half hour. Id. ¶ 12. She

also refused to give Brown ice. Id. The nurse never returned with pain medication. Id. ¶ 13.

        When Brown asked staff to contact the medical unit for pain medication the next

morning, Nurse Cruz said there was no order for pain medication. Id. ¶ 14. After several

unsuccessful requests for medication, Brown was called to the medical unit. Id. ¶ 15. Dr.

Richard Cruz examined the surgical site and Nurse Broadly stated that liquid acetaminophen

would suffice for pain. Id. ¶¶ 16-17. Dr. Ruiz agreed. Id. ¶ 18. Dr. Ruiz and Nurse Broadly

disregarded Brown’s claim that he needed stronger medication. Id. ¶ 19. Nurse Broadly also

changed the order for ice to four days. Id. ¶ 38.

        Brown alleges that, by October 2020, defendants Ruiz, Cruz, and Broadly knew that he

had filed this lawsuit and defendant Broadly had submitted an affidavit in opposition to Brown’s

motion for temporary restraining order. Thus, he asserts that their actions were in retaliation for

this lawsuit.

        The claims in the original complaint focused on the delay in treating Brown’s medical

issues regarding his tonsils and allegations that he was told he was being refused treatment

because he was nearing his release date. Resolution of the original claim requires a

                                                    3
          Case 3:20-cv-00985-KAD Document 37 Filed 12/07/20 Page 4 of 5




determination of whether his condition rose to the level of a serious medical need requiring

immediate treatment and whether the defendants were deliberately indifferent to his needs in this

regard. The original complaint described a discreet series of events during a discreet period of

time. The proposed new claim is one of retaliation by a previously unnamed defendant, Dr. Ruiz,

and defendants Nurse Broadly and Nurse Cruz. The new claim arises out of a series of events

which followed Brown’s surgery and include allegations that these defendants intentionally

withheld treatment for his pain in retaliation for the current lawsuit. Thus, although tangentially

related—both claims relate to Brown’s tonsil issues—the supplemental facts are not “connected

to the original pleading.” Quarantino v. Tiffany & Co., 71 F. 3d at 66. Retaliation in violation of

the First Amendment to the United States Constitution is an entirely separate cause of action

requiring consideration of facts and law wholly unnecessary to the original Eighth amendment

deliberate indifference claim. In addition, the proposed supplemental complaint involves a new

defendant, Dr. Ruiz, who is not implicated in the Eighth Amendment claim. Further, the

evidence as to each claim do not appear to overlap in the slightest as the events with respect to

the First Amendment retaliation claim all occurred after all of the events alleged with respect to

the Eighth Amendment deliberate indifference claim. Under these circumstances, permitting the

supplemental complaint is not warranted. See LaBarbera v. Audax Constr. Corp., 971 F. Supp.

2d 273, 285 (E.D.N.Y. 2013) (denying motion to amend or supplement on ground that new

claims sought to be added involved issues that were “wholly unrelated” to the resolution of

claims included in the complaint) (citations omitted); Walls v. Fischer, 615 F. Supp. 2d 75, 76

(W.D.N.Y. 2009) (denying motion to file supplemental complaint because new claims concerned

incidents at a different correctional facility, involved different correctional staff members than

                                                  4
         Case 3:20-cv-00985-KAD Document 37 Filed 12/07/20 Page 5 of 5




the defendants named in the complaint and “only tangentially relate[d] to the matters asserted in

the [complaint]”) (citations omitted). Of course, nothing herein precludes Brown from asserting

these claims in a separate lawsuit.

Conclusion

       Brown’s motion to file a supplemental complaint [Doc. No. 24] is DENIED.

       SO ORDERED at Bridgeport, Connecticut, this 7th day of December 2020.

                                             /s/
                                             Kari A. Dooley
                                             United States District Judge




                                                5
